DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see on the first page of the remarks, labeled page 8, filed 05/31/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 10 have been fully considered and are persuasive.  The rejection of 03/04/2022 has been withdrawn. 
Applicant has amended claim 1 to recite “an ankle part connected to the crank mechanism, the ankle part comprising a rotation shaft, the crank mechanism comprises a crank connected to and rotatable around the rotation shaft of the ankle part, and a rod with one end and the other end, the one end of the rod being connected to a leading end of the driving part, the other end of the rod being connected to the crank, and wherein the crank mechanism is constituted so as to make one end of the rod on the side opposite to the driving part side to perform circulation motion, make the crank rotate around the rotation shaft of the ankle part, converts the linear motion into a rotational motion while changing the deceleration ratio according to the ankle angle, thereby transmitting the rotational motion to the foot part via the ankle part” and added in a new claim 12 that recites “wherein the crank mechanism is constituted in such a manner that the deceleration ratio increases in accordance with the ankle.” In response to Applicant’s amendment Examiner has added reference US Pub No.: 2019/0175365 (Herr).  
With respect to the argument against claim 11 on labeled pages 11-12 (being the fourth and fifth pages of remarks by themselves), it is argued that claim 11 does not disclose an excellent energy efficiency when an assisting of walking by accumulating and releasing energy by the elastic part. Examiner disagrees. As cited in the prior action paragraph 0065 of Min discloses a compression spring that stores and returns energy. This is taken to teach an accumulating and releasing of energy via an elastic part. As per the extremely practical hybrid limitation, while this is not in claim 11 to overcome Min, this limitation is also unclear as “extremely practical” is not defined in a way where it would further define the claimed invention such that Min would not read upon it. Additionally, Min is taken to still be applicable in view of the arguments presented for claim 1. Min is still taken to broadly teach a crank as the connector 380, located between motor 320 and foot part 30, as said connector between the motor and foot part would act as a crank to impart a motion to part 30 generated by the motor. As such, despite the arguments provided against Min in the remarks, Min is still taken to teach a crank as it is detailed in the claims as the claims don’t specifically detail that the claimed rotation has to include a plantar flexion, dorsiflexion, and an internal rotation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 claims an “extremely practical hybrid artificial foot.” However, as per what was claimed in claim 10 and the claims to which claim 10 depends off of, it is unclear what “extremely practical” means with respect to the artificial foot and what would differentiate an “extremely practical artificial foot” from a standard artificial foot.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over KR 10-2008-0075251 A (Min)
Claim 11:  Min further teaches a control method of an assistance device to assist a joint motion of a lower limb (paragraph 0032, active type ankle-foot orthosis for the prevention of foot drop and stability in walking), wherein the assistance devices a driving part which comprises a motor (Fig. 4, motor 320) and a transmission mechanism to change a speed of the motor (paragraph 0063, motor control 240 controls rotation quantity and rotation direction of the motor 320), and converts a rotational motion of the motor into a linear motion (paragraph 0065, rotary motion of motor is changed into linear motion by ball screw and ball nut); an elastic part (compression spring 365)  which alleviates an impact form an object through a foot part (foot part 30) and accumulates an impact force by compression (paragraph 0065, compressed spring atrophies generated impact), and releases an accumulated energy by stretching to apply an energizing force for motion assistance (paragraph 0065, energy from compressed spring is returned to gait cycle); and a crank mechanism which is provided between the driving part and the foot part (connector 380, located between motor 320 and foot part 30), and converts the linear motion into a rotational motion (paragraph 0065, rotary motion of motor is changed to the linear motion); while changing a deceleration coefficient according to an ankle angle (paragraph 0065, SEA is operated according to control signal sent from motor controller based on ankle angle), wherein, walking can be assisted by accumulating and releasing energy by the elastic part (paragraph 0065, compression spring stores and returns energy), in addition to adjusting torque of the motor by estimating moving situation of a user within a walking cycle and controlling the driving part according to an estimated moving situation (paragraph 0063, motor controller controls rotation of motor according to the walk period, or gait cycle, detected by operation processing unit 230.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over KR 10-2008-0075251 A (Min) in view of US Pub No.: 2019/0175365 (Herr)
Claim 1:  Min teaches an assistance device to assist a joint motion of a foot part (paragraph 0032, active type ankle-foot orthosis for the prevention of foot drop and stability in walking), the device comprising: a driving part (driving part 300) which comprises a motor (Fig. 4, motor 320) and a transmission mechanism to change a speed of the motor (paragraph 0063, motor control 240 controls rotation quantity and rotation direction of the motor 320), and converts a rotational motion of the motor into a linear motion (paragraph 0065, rotary motion of motor is changed to the linear motion with the ball screw and ball nut); an elastic part (compression spring 365) which alleviates an impact from an object through a foot part (foot part 30) and accumulates an impact force or self-gravity by compression (paragraph 0065, compressed spring atrophies generated impact) and releases an accumulated energy by stretching to apply an energizing force for motion assistance (paragraph 0065, energy from compressed spring is returned to gait cycle); and a crank mechanism which is provided between the driving part and the foot part (connector 380).
However, Min does not disclose an ankle part connected to the crank mechanism, the ankle part comprising a rotation shaft, the crank mechanism comprises a crank connected to and rotatable around the rotation shaft of the ankle part, and a rod with one end and the other end, the one end of the rod being connected to a leading end of the driving part, the other end of the rod being connected to the crank, and wherein the crank mechanism is constituted so as to make one end of the rod on the side opposite to the driving part side to perform circulation motion, make the crank rotate around the rotation shaft of the ankle part, converts the linear motion into a rotational motion while changing the deceleration ratio according to the ankle angle, thereby transmitting the rotational motion to the foot part via the ankle part.
Instead, Herr (US Pub No.: 2019/0175365) does teach an ankle part connected to the crank mechanism (disclosed in [0692], wherein a slider crank mechanism and two crank arms are disclosed on an ankle prosthetic device, disclosed earlier in [0690]-[0691]), the ankle part comprising a rotation shaft (being at part 11, called an ankle rotation axis in [0567] which is shown in figure 69), the crank mechanism comprises a crank connected to and rotatable around the rotation shaft of the ankle part (being the crank arms that apply a torque to rotate part 9 in [0692]), and a rod with one end and the other end (being the connecting links ), the one end of the rod being connected to a leading end of the driving part (as the spring cage is where the ankle torque is transmitted to via the crank mechanism, the spring cage would act as a driving part to drive the rotation of [0691]-[0692]), the other end of the rod being connected to the crank (the connecting links 7 are connected to the crank arms in [0692]), and wherein the crank mechanism is constituted so as to make one end of the rod on the side opposite to the driving part side to perform circulation motion (as the connecting links are connected to the crank arms that drive a rotation, the crank mechanism would drive a circular motion to drive said rotation), make the crank rotate around the rotation shaft of the ankle part (as a crank to drive a rotation is present, a rotation of the crank is required to rotate the ankle part and the shaft therein), converts the linear motion into a rotational motion (as the motor is a DC motor, a linear output is converted via the system in [0691]-[0692] to drive a rotation) while changing the deceleration ratio according to the ankle angle, thereby transmitting the rotational motion to the foot part via the ankle part (transmission of a rotational motion to an ankle is present in [0692], wherein the transmission ratio of the disclosed torque is reduced as the ankle angle increases via the slider crank mechanism in [0692]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ankle mechanism with the crank mechanism of Herr into the device of Min for the purpose of providing a system to adjust the torque applied by the motor to an ankle as a torque required during a dorsiflexion and plantar flexion are disclosed as being different in Herr (in [0692]), wherein the system of Herr would compensate for the changes required in a torque output of a motor. 
Claim 2: Min in view of Herr teach the assistance device according to claim 1, where Min further teaches a control part (Fig. 1, motor controller 240) which adjusts torque of the motor by estimating a moving situation of a user within a walking cycle and controlling the driving part according to an estimated moving situation (paragraph 0063, motor controller controls rotation of motor according to the walk period, or gait cycle, detected by operation processing unit 230.
Claim 3: Min in view of Herr teach the assistance device according to claim 2, where Min further teaches a sensor (Fig 3. sensor unit 100) which detects a relationship between the assistance device and the object and outputs a signal (paragraphs 0057 and 0059, resistance sensor detects contact on the foot supporting part and sends signal to control unit 200) wherein the control part analyzes the signal from the sensor and estimates the moving situation (operating processing unit 230 detects the walk cycle, i.e. stage of the gait cycle, based on the sensor signal).
Claim 8: Min in view of Herr teach the assistance device according to claim 1, where Min further teaches the elastic part comprises at least any of: a first elastic member provided between the transmission mechanism and the crank mechanism; and a second elastic member provided between the driving part and the foot part (compression spring 365 is placed between motor 320 and foot part 30) in parallel with the crank mechanism (Fig. 4, compression spring 365 is in parallel with connector 380).
Claim 9: Min in view of Herr teach the assistance device according to claim 9, where Min further teaches wherein the second elastic member comprises at least any of: a first parallel spring provided between the driving part and the ankle part (compression spring 365 is located between the driving part and ankle part) and a second parallel spring provided between the ankle part and the foot part. 
Claim 12:  Min in view of Herr teach the assistance device according to claim 1, Herr teaches an instance wherein the crank mechanism is constituted in such a manner that the deceleration ratio increases in accordance with the ankle (as per [0692], as the ankle angle increases, the transmission ratio of an angular velocity decreases. As such, a deceleration is occurring as the ankle angle increases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ankle mechanism with the crank mechanism of Herr into the device of Min for the purpose of providing a system to adjust the torque applied by the motor to an ankle as a torque required during a dorsiflexion and plantar flexion are disclosed as being different in Herr (in [0692]), wherein the system of Herr would compensate for the changes required in a torque output of a motor. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2008-0075251 A (Min) in view of US Patent Application Publication 2019/0175365 (Herr) and US Patent Application Publication US 2013/0310949 A1 (Goldfarb).
Claim 4: Min further teaches a braking part to brake the motion of the driving part (motor controller 240 controls the motor 320 , including acceleration and braking), wherein the sensor comprises:; a second sensor to detect a rotation angle of the movable part (Fig. 3, rotary potentiometer 160); and the control part controls the braking part based on signals from the first sensor to the third sensor (paragraphs 0060 – 0063, signals from the sensor unit 100 are processed and sent from the operation processing unit 230 to the motor controller 240 to control braking and acceleration of the motor 320).
	Min and Herr are silent on a first sensor to detect angular velocity and acceleration and a third sensor to detect a repulsive force for the object
	Goldfarb teaches a first sensor to detect an angular velocity and acceleration (paragraph 0084, 3-axis accelerometer on ankle pivot member 1310, see also paragraph 0075, joint angles and angular velocities from on-board sensors) and a third sensor to detect a repulsive force from the object (paragraph 0084, uniaxial load cell integrated into custom foot 1318 to measure ground reaction force)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Min with the angular velocity, acceleration and ground reaction force sensors, as taught by Goldfarb, to detect the activity mode of the assistive device (Goldfarb, paragraph 0104)
Claim 5: Min teaches a relationship between the assistance device and the object includes a positional relationship (paragraph 005, resistance sensor part 110 detects the surface). Min further teaches a control part (control unit 200) operated based on a control algorithm but it does not function as described in the instant application. 
Goldfarb teaches the control part estimates from the signal of the third sensor whether the movable part is in a first phase of contacting with the object, or in a second phase of being separated from the object (Paragraph 0075, the controller can use input from the uniaxial load cells on the heel and ball of the foot to distinguish between first phase of contact, i.e stance phase, and second phase of being separated, i.e swing phase), turns on the braking of the braking part when the movable part is estimated to be in the second phase and when the rotation angle becomes 0° by a signal from the second sensor (Fig. 8, in the second phase, i.e swing phase, ankle angle reaches 0° during swing extension, see also Fig. 10, when ankle angle is 0° the motor is stopped to reduce torque to 0 n*m, this is coordinated by the controller) and turns off the braking of the braking part when first to third values obtained by processing signals from the first to third sensors exceed a predetermined reference value (paragraph 0065 and 0066, torque is determined by formula                         
                            τ
                            =
                            
                                
                                    K
                                
                                
                                    1
                                
                            
                            
                                
                                    θ
                                    -
                                    
                                        
                                            θ
                                        
                                        
                                            E
                                        
                                    
                                
                            
                            +
                            b
                            *
                            
                                
                                    θ
                                
                                
                                    d
                                    o
                                    t
                                
                            
                             
                        
                    , the brake is turned off and the prosthesis becomes passive (                        
                            τ
                            =
                            0
                            )
                        
                     when ankle angle (                        
                            θ
                            )
                        
                    , angular velocity (                        
                            
                                
                                    θ
                                
                                
                                    d
                                    o
                                    t
                                
                            
                            )
                        
                    , and equilibrium angle (                         
                            
                                
                                    θ
                                
                                
                                    E
                                
                            
                        
                    =0), see also paragraph 0108, acceleration data  is used to determine ground slope which helps determines equilibrium angle                         
                            (
                            
                                
                                    θ
                                
                                
                                    E
                                
                            
                            )
                        
                     )
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Min with the algorithms and the control part, as taught by Goldfarb, to modulate the braking part to help enhance the mobility of transfemoral amputees (paragraph 0003). 
Claim 6: Min, Herr and Goldfarb do not teach the braking part includes a brake attached to at least one end of both ends of rotation shaft of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention 1, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2008-0075251 A (Min) in view of US Patent Application Publication 2019/0175365 (Herr) and US Patent Application Publication US 2013/0310949 A1 (Goldfarb) further in view of US Patent 11,123,171 (Forsell)
Claim 7: Min, Herr and Goldfarb are silent on the braking part comprises a switching part to perform switching between a current supply to the motor and a short circuit of the motor, and reduces the rotational speed of the motor by converting rotational energy into electric energy by a short circuit of the motor.
Forsell, which teaches a fastening means for internal prosthetics, teaches a switching part (paragraph 82, end switches can optionally be provided, see also paragraph 135, all switches in this application should be interpreted in its broadest embodiment) to perform switching between a current supply to the motor and a short circuit of the motor, and reduces the rotational speed of the motor by converting rotational energy into electric energy by a short circuit of the motor (paragraph 80, the current through the motor is measured in order to differentiate four states: Normal running operation, Motor stall, Motor short-circuit/open circuit, and Slipping of magnetic clutch, shorting a motor inherently turns rotational energy into electrical energy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Min in view of Goldfarb with the switch and short-circuit as taught by Forsell, to conserve power (paragraph 110)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2008-0075251 A (Min) in view of US Patent Application Publication 2019/0175365 (Herr) and Instructions for Use BiOM T2 Ankle (Biom) further evidenced by “A bionic ankle so natural, it’s worth a happy dance” (CNET)
Claim 10: Min and Herr are silent to a hybrid artificial foot.
Biom, a user guide for a powered ankle-foot prosthesis, teaches an extremely practical hybrid artificial foot with two modes of an active type (Page 7, The Ankle provides powered propulsion) and a passive type, wherein the artificial foot comprises the braking part (Page 7, wireless interface to tune powered assist), so that constant use is enabled by switching the mode from the active type to the passive type when a battery runs out during use (Pages 34-35, battery automatically shuts down once it has reached its discharge limit, ankle will continue to function without powered propulsion). CNET teaches that the system described in Biom was brought to market in July 2013; before the effective filing date of the claimed invention.  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lenzi (US Pub No.: 2017/0290684) discloses a prosthetic ankle with two crank members in [0024]. Goldfarb (US Pub No.: 2013/0274894) teaches a slider crank linkage for a prosthetic system in [0081].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774